McLennan, P. J.:
- The finding of the jury that the defendant was guilty, of negli- , gence and that the plaintiff was free from contributory negligence .- is amply supported by the evidence. "
At about seven o’clock on the evening of November 18,1903, the train upon which the plaintiff was a passenger stopped on the second track from the depot. platform at Geneva, N. Y, to allow her and *163others to alight therefrom. ' In front of the depot and extending for its entire length parallel with the tracks there was a plank platform fifteen feet wide, and to the west of it a similar platform eight feet in width extended for a considerable distance to a cross street and to a point where the buses stood in readiness to serve passengers coming from the train. The mom track was close to the depot platform and ten feet from it and further from the depot there was a siding upon which the train in question was. A short distance west of the depot a walk Or platform about thirty feet wide extended from the depot platform and on a level with it, across the first or main track and to the first rail of the siding. The planking was flush with the rails so that its surface was substantially level and smooth. Next west of such plank walk there was a space forty feet wide extending from the siding to the platform, which was not planked, and the rails extended above the surface of the ground the full thickness — between five and six inches. Next west of such unplanked space there was another platform or walk leading from the depot platform to the siding, which was substantially like the other.
These two walks or platforms, extending across the first or main track and to the first rail of the siding, were constructed for the purpose of facilitating the passage of persons leaving or entering defendant’s trains and so that they might have a smooth and unobstructed way to tra vel upon.
On the night in question the train, instead of stopping so that the end of the car in which the plaintiff was riding was opposite the plank platforms or walks, was stopped so that the end of the car was opposite the unplanked space between such .walks. She was helped to alight from the car by the conductor and started to follow the other passengers to the depot platform in the direction where the buses stood, which she determined by their calls for passengers. She had walked a few steps when she tripped upon’one of the rails of the main track, fell to the ground and sustained the injuries of which she complains. The evidence tends to show that the night was dark; that it was a “ cold, stormy, blustery night,” and that the place in question was not adequately lighted to enable the plaintiff to observe its condition.
The plaintiff had frequently gone to and from Geneva ón defend*164ant’s railroad previous to the night in. question, but always before, as she understood it, the train had stopped, on the main track next io the depot platform. At all events 'she had not previously been obliged to walk over any rails of uneven surface to reach the cars, and, so far as she observed, the train had stopped in its accustomed place. If the car in which the plaintiff was riding had been , stopped so that the .end was opposite the broad walk leading from the platform, it would have been quite as safe as if it had been on the main track. Passengers would then have alighted directly.on the depot platform, and in the other case they would, have ¿lighted pn what was practically an extension of that platform, on the same level and affording a smooth and unobstructed way; but, instead, solely because of the manner in-which the -train was stopped, the plaintiff in order to reach the platform was compelled to pass over an uneven surface,-to step over the two rails of the main track and up onto the platform in front of or at eithei\side; was compelled' to do what •liad never been necessary for her to do before in going to and from defendant’s trains at Geneva.
The jury were justified in finding that the place where the plaintiff alighted from the car and where,she was invited to alight was unsafe and dangerous, and that under all the circumstances the defendant was guilty of negligence. The law requires a railroad' company to take suitable and adequate precautions, to warn and protect passengers alighting from its trains against danger, and the only question presented in that regard in this case is whether or not the precautions taken were adapted to the conditions which existed. In Boyce v. Manhattan Railway Company (118 N. Y. 314) the court stated thnrule in the following language, “by.stopping its trains at .the point jn question, it (the company) invited the passengers to, alight, and was thereby charged with the duty of using due care to provide proper and safe means of getting from the platform of the ears to the platform of the- station.” It will be borne in mind that the plaintiff testifies that owing to the storm and weather conditions it was dark, so dark that she could not see the obstructions in her pathway and which caused her to fall. By the defendant’s act she was compelled to take that course, when. by the 1 exercise of the slightest care-it might have afforded her a perfectly safe, place upon which to alight, it only being necessary to have stopped the car so ' *165that the end would be opposite one of the plank walks. She was not warned of the danger and by reason of the darkness did not observe it.
We think the case of Lafflin v. Buffalo & S. W. R. R. Co. (106 N. Y. 136) has no application to the case at bar. There is no evidence in this case tending to show that a passenger car, constituting part of one of defendant’s trains stopping at Q-eneva, had ever before stopped so that its end was between the plank platforms, or that passengers were ever before required to leave the cars under the conditions which existed on the night in question. So that it is of no importance that other accidents had not happened and that thousands of other passengers had passed to and from such cars in safety.
The statement of facts already madé is a sufficient answer to the claim that the plaintiff was guilty of contributory negligence. That question was also for the jury and its finding in that regard is amply supported by the evidence. As was said in the Boyce Case (supra): “ In the cases cited in support of this position (that the plaintiff was guilty of contributory negligence) the person injured knew, or should have known, of the danger to be encountered and hence was required to give general evidence that he exercised proper care, but in this case the plaintiff was ignorant of any circumstance requiring the use of special care and hence was ’ relieved of the necessity of showing that she used special care. While the actual situation was dangerous, the apparent situation was free from danger. With her limited knowledge of the facts, what should she have done that she did not do % Ordinarily whafc everybody does is all that-anybody need do. Unconscious of danger, she did what the other passengers did. If she had known of the hole, or if it had been light enough for her to see it by the exercise of ordinary care, a different question would have been presented. Under the circumstances, which she had the right to assume existed, she was under no obligation, as matter of law, to look before she put her foot down, but it was a question of fact for the jury to decide not only whether she should have been more vigilant, but also whether, if she had looked, she could have seen the hole in the surrounding darkness. (Johnson v. H. R. R. R. Co., 20 N. Y. 65; Ernst v. H. R. R. R. Co., 35 N. Y. 9; Morrison v. *166N. Y. C. & H. R. R. R. Co., 63 N. Y. 643; Taber v. D., L. & W. R. R. Co., 71 N. Y. 489; Hart v. H. R. B. Co., 80 N. Y. 622.)
“ The circumstances did not require that freedom from contributory negligence should be shown by direct testimony, but they permitted the inference to be drawn from the general- tendency of all the evidence in favor of the plaintiff.” (See, also, Ayres v. D., L. & W. R. R. Co., 158 N. Y. 254.)
We think none of the exceptions to which attention has been called present reversible error. It follows that the judgment and order appealed from should be affirmed, with costs. '
Spbiitq- and Hiscock, JJ., concurred; Stover,. J., dissented in an opinion in which Williáms, J., concurred.